2021Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to papers filed May 24, 2021.  Applicant’s response to restriction requirement of April  16, 2021 has been entered. Claims 1-4, 6-15 an 19-24 are currently pending. Claims 6-10 and 19-24 have been amended by Applicant’s amendment filed on May 24, 2021.No claims were canceled or newly added. 
	Applicants’ election with traverse of Group II, e.g., claims 6-14 and 19-20, drawn to a nucleic acid sequence encoding a T cell receptor (TCR) having affinity for a surface antigen on a target cell wherein the nucleic acid sequence comprises an exogenous promoter in operable linkage with a nucleic acid encoding a TCR alpha chain comprising SEQ ID NO: l and a nucleic acid encoding a TCR beta chain comprising SEQ ID NO: 3, a recombinant vector comprising said nucleic acid, a modified mammalian cell comprising said recombinant vector, and a nucleic acid sequence which is complementary to at least one of the nucleotide sequences of SEQ ID NO:1 or SEQ ID NO:3 (claim 9)   in Applicants’ response filed on May 24, 2021 is acknowledged. 
		Response to Applicants’ arguments
	Applicant’s traversal is essentially that there is no undue burden placed on the Examiner to proceed to search and examine the three restricted groups directed to a purified TCR receptor (Group I), a nucleic acid sequence (Group II) and a pharmaceutical composition (Group III). This is not found persuasive for the reasons of record as set forth at pages 2-3 of the restriction requirement filed on April 16, 2021. Moreover, as to the question of burden of search, classification of subject matter is not a sole indication of the burdensome nature of the search involved. The literature search, particularly relevant in this art, is not co-extensive and is much more important in evaluating the burden of search. Burden in examining materially different groups having materially different issues also exists. Clearly different searches and issues are involved with each group involving the need to search different classes/subclasses or electronic resources, or employing different search queries, and/or the different inventions raising different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Additionally, no  specific argument or evidence is presented by Applicant demonstrating that the three groups are not patentably distinct or obvious variant of each other. For these reasons, the restriction 
Claims 1-4 and 15 have been withdrawn from consideration by the examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. 
Therefore, claims 6-14 and 19-24 are currently under examination to which the following grounds of rejection are applicable. 
Priority
This Application is a DIV of U.S. Application 15/550,811 filed on 08/14/2017, now U.S. Patent 10,414,812, which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US16/17521, filed February 11, 2016 which claims the benefit under 35 U.S.C. 119(e) of prior-filed provisional application 62/116,864 filed on February 16, 2015.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-14 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
		Claims 6-8, 21-24 are drawn to a nucleic acid molecule encoding a T cell receptor (TCR) having affinity for a tyrosine-protein kinase HER2/Neu (ERBB2), claim 9 is directed to a nucleic acid comprising a sequence that hybridizes with one of SEQ ID NOS 1 or 3, claim 10 is directed to a recombinant vector comprising one of the nucleic acid molecule of claim 6, claims 11-13 are directed to a modified mammalian cells comprising the recombinant vector,  claim 14 is directed to “a population of cells” and claim 19 is directed to a recombinant expression vector comprising the nucleic acid of claim 6. 
	None of the subject matter of claims 16-14 and 19-20 is necessarily isolated.  
	The Specification defines in paragraph [0063] the term “isolated” as  “altered or removed from the natural state. For example, a nucleic acid or a peptide naturally present in a living animal is not "isolated," but the same nucleic acid or peptide partially or completely separated from the coexisting materials of its natural state is "isolated." Given the disclosure it is evident that the claimed T cell comprising the claimed nucleic acid molecule or the claimed vector encoding a T cell receptor (TCR) comprising affinity for a tyrosine-protein kinase HER2/Neu (ERBB2) on a target cell is intended for use in treating a disease (e.g., cancer having abnormal expression of ERBB2) in a human patient by a process that comprises administering the T cell to the patient (see, e.g., paragraphs [0138], [0139], [0140] of the corresponding published application). Once administered to a human patient, the engineered T cells, as well as the nucleic acid molecules (vectors) encoding the TCR having affinity for a tyrosine-protein kinase HER2/Neu (ERBB2) that is expressed by the T cells become integral parts of a living human being.  Accordingly, the claims, construed in this manner, are directed to non-patentable subject matter, namely a human being.  Inasmuch as the claims may be broadly but reasonably construed as encompassing a living human, Applicant is duly reminded that Section 33(a) of the America Invents Act reads as follows:  

Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Accordingly, claims 6-14 and 19-24 are also rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  See M.P.E.P. § 2105, which states:

If the broadest reasonable interpretation of the claimed invention as a whole encompasses a human being, then a rejection under 35 U.S.C. 101 must be made indicating that the claimed invention is directed to nonstatutory subject matter.

It is suggested that this issue may best be remedied by amending the claims to recite the limitation, “isolated” before “nucleic acid”, “recombinant vector”,  “modified mammalian cell”, and “a population of cells”,  respectively.  See 1077 O.G. 24, April 21, 1987.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-14 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is indefinite in its recitation of “an exogenous promoter”. The claim is directed to a nucleic acid sequence. The practitioner in the art would readily understand that the term “exogenous” may be defined relative to endogenous, internal, intrinsic, essential, inherent, natural, native, elemental, fundamental, underlying and others. As such the metes and bound of “exogenous” in the context of a nucleic acid are indefinite.
Claim 6 and by dependence, claims 8-14 and  20-24 are vague and indefinite in the recitation of “with at least one of a nucleotide sequence encoding a TCR alpha chain” because it is unclear whether both, the sequence encoding a TCR alpha chain comprising SEQ ID NO: 1 and the nucleotide sequence encoding a TCR beta chain comprising SEQ ID NO: 3 are functionally linked to the same promoter, or only one of the sequences encoding a TCR alpha chain or TCR beta chain. As such the metes and bounds of the claim are indefinite. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the excluded transmembrane domain and cytoplasmic tail that are responsible for the activation of intracellular signaling cascades of T cells (see paragraph [0004] and retroviral transduction of human T cells with complete constructs (paragraphs [0163]-[0165]). Is there is distinction between a T-cell receptor comprising an alpha (α) chain and a beta (β) chain lacking the transmembrane domain and cytoplasmic tail that confer intracellular transduction versus T-cell receptor comprising a transmembrane domain and cytoplasmic tail? Is the transmembrane domain and cytoplasmic tail relevant for activation of intra- or intermolecular interactions?
	Additionally, claim 6 is indefinite in the recitation of “a nucleotide sequence” in lines 4 and 5. Claim 21 further limits “a nucleotide sequence” of claim 6 to “the  nucleotide sequence” which is broadly but reasonably interpreted as comprising the full length of the nucleotide of SEQ ID NO:1 or the full length of the nucleotide of SEQ ID NO:3 and any additional flanking nucleotides at either or both of the 5’ or 3’ terminal. Therefore, it is unclear how many nucleotides of the full length of  SEQ ID NO:1 or SEQ ID NO:3 are encompassed by the recitation of “a nucleotide sequence”. Thus, the metes and bounds of the claimed number of nucleotides remain undefined.
Claim 8 is indefinite in its recitation of “is complementary to at least one of the nucleotide sequences” because it is unclear whether the phrase refers to: (i) the exact complementary sequence of SEQ ID NO:1, (ii) the exact complementary sequence of SEQ ID NO:3, (iii) the exact complementary sequence of SEQ ID NO:1 and the exact complementary sequence of SEQ ID NO:3, (iv) or a complementary sequence containing a few scattered mismatches (see paragraph [0055] of the published application). As such the metes and bounds of the claim are indefinite. 
***
Claims 6-14 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 6 is broadly but reasonably interpreted a nucleic acid sequence encoding a T cell receptor having affinity for a tyrosine-protein kinase HER2/Neu (ERBB2), wherein a TCR alpha chain comprises the full length of the nucleotide of  SEQ ID NO: 1 or SEQ ID NO: 3 and any domain or fragment thereof. Note that claim 21 further limits claim 6 to the full length of the nucleotides of SEQ ID NOS: 1 and 3 and claim 19 limits claim 6 to a recombinant vector comprising the nucleotide of  SEQ ID NO: 1 and SEQ ID NO: 3 or any domain or fragment thereof. 
Claim 8 is broadly interpreted as a nucleotide sequence that is complementary to the full length of the nucleotide of  SEQ ID NO: 1 or SEQ ID NO: 3 or any domain or fragment thereof and claim 9 is construed as a nucleotide sequence that hybridizes under stringent conditions to the full length of the nucleotide of  SEQ ID NO: 1 or SEQ ID NO: 3 or any domain or fragment thereof.
The claims are broadly directed to a genus of nucleotide sequences comprising fragments of full length of nucleotides of SEQ ID NOS: 1 and 3 with the contemplated function of encoding a T cell receptor (TCR) having affinity for a tyrosine-protein kinase HER2/Neu (ERBB2). The Specification as filed discloses a purified nucleic acid sequence encoding an ERBB2-specific TCR comprising the nucleotides of SEQ ID NO:1 encoding the TCR alpha chain amino acid of SEQ ID NO:2 and the nucleic acid sequence of SEQ ID NO:3, encoding the TCR beta chain amino acid of SEQ ID NO: 4 (paragraphs [0010];[0099];[0169]), “wherein this paired TCR [TCR combinations exhibited specific and strong binding to the HLA-A2/ERBB2 369-377 tetramer (FIG. 3A).] harboring the AV3 alpha-chain (SEQ ID NOs: 1 and 2) and the BV3-1 beta-chain ( SEQ ID NOs: 3 and 4) was chosen for further characterization”  (paragraph 0178]). The Specification further provides in Example 5 support for delay tumor growth in vivo by administration  CD8+ T-cells expressing ERBB2369-377 –specific HLA-A2/ERBB2 TCR7 , e.g, comprising the full length of nucleotides of SEQ ID NOS 1 and 3. Thus the specification merely discloses a TCR comprising a polynucleotide encoding both an alpha chain variable region of SEQ ID NO: 2 and a beta chain variable region of SEQ ID NO: 4 which specifically binds the peptide KIFGSLAFL (SEQ ID NO:9) bound to an HLA-A2 class I molecule. This disclosure is not deemed to be descriptive of the complete structure of a representative number of species encompassed by the claims as one of skill in the art cannot envision all the fragments of the nucleotides of SEQ ID NOS: 1 and 3 encoding for variants of the amino acids of SEQ ID NOS 3 and 4 and having specific and strong binding to the HLA-A2/ERBB2 369-377 tetramer, let alone any fragment or nucleotide of either SEQ ID NO: 1 or 3 based on the teachings in the specification.  The specification does not teach regions or domains of the full length of the nucleotides of SEQ ID NOS: 1 and 3 encoding the TCR alpha chain of SEQ ID NO:2 and the TCR beta chain of SEQ ID NO:4, respectively,  that are essential for having affinity for a tyrosine-protein kinase HER2/Neu (ERBB2) on a target cell.  There is no disclosure of what amino acids are in the active site of the TCR able to bind the peptide-MHC complex on the surface of an antigen presenting cells, the binding pocket or the hydrophobic core of the two different alpha and beta protein chains. There is not structure/function relationship taught at all for SEQ ID NOS: 1 and 3. There is not teaching of how many nucleotides may be deleted from either or both the 5’- and 3’-terminals and retain binding function of the alpha and beta protein chains.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
In terms of the structural requirements of the nucleic acid molecules, claim 9 recites an arbitrary structural relationship between the claimed nucleic acid sequence(s) and the single disclosed species of nucleotide sequence of SEQ ID NO: 1 or 3 and amino acid sequence of SEQ ID NO:2 or 4, respectively, based upon hybridization of nucleic acid. Hybridization of two nucleic acids, even under high stringency conditions, requires only that the two nucleic acids share between 25 and 50 nucleotides in common. See Kennell, Progr. Nucleic Acid Res. Mol. Biol. 11: 259-301, 1971 at the paragraph bridging pages 260-261. Such a sequence encodes only 8-16 amino acids. Consequently the claims embrace polypeptides that could share as few as 8-16 contiguous amino acids in common out of the 270 amino acids of SEQ ID NO: 2. Conversely, a nucleotide sequence that differs in every wobble base from SEQ ID NO: 1 of 810 nucleotides, for example, would encode SEQ ID NO: 2, but would not detectably hybridize to SEQ ID NO: 1 under any conditions. Thus, the recited structural relationship is arbitrary since neither the specification nor the prior art discloses any definitive relationship between protein function and % identity or homology at the nucleotide level; and the specification does not describe a single species of nucleic acid that encodes a functional protein that is not either 100% identical to SEQ ID NO: 1 or that encodes a polypeptide that is not 100% identical to SEQ ID NO: 2.
It was routine and well-known in the art that  recognition of an antigen by T cells involves a tripartite complex composed of molecules of the Major Histocompatibility Complex (MHC) located on the surface of Antigen Presenting Cells (APC), the antigen peptide and the T cell receptor (TCR). Thus, to achieve T lymphocyte activation, the peptide must be correctly prepared by the APCs and then associated with molecules of the major histocompatibility complex (MHC) (denoted H-2 in the mouse, HLA in humans) and finally expressed at the surface of APCs, so that the presented peptide-MHC complex can be recognized by the specific TCR (Thiam et al.,  US Pub 2005/0066375; paragraph [0003] of the published application). The skilled artisan recognizes that, in general, each α- and β- chains of T cell receptors  comprise a variable and a constant domain, where the variable domains comprise six distinct CDR sequences which are required to create the TCR peptide-MHC binding site (Janeway et al., Immunobiology, 5th Ed., Garland Science, 2001, pages 106-108, 117-118 and 260-263; of record).  It is also known in the art that a great number of antibodies can be generated against a single antigen as evidenced by the teachings of Edwards et al., (J. Mol. Biol. (2003) 334, 103-118; of record) and Lloyd et al., (Protein Engineering, Design & Selection vol. 22 no. 3 pp. 159-168, 2009; abstract; of record). Also, there is no art-recognized correlation between the function of SEQ ID NOS:2 and 4 and their corresponding polynucleotides of SEQ ID NOS: 1 and 3, respectively. (See Score search results for the nucleotides of SEQ ID NOS 1 and 3). 
The instant specification provides no teachings whatsoever and the prior art does not teach as to how the skilled artisan is to go about preparing the subgenus of TCRs comprising fragments of the nucleotide of SEQ ID NO:1 encoding the Vα of SEQ ID NO:2 and fragments of the nucleotide of SEQ ID NO:2 encoding the Vβ chain SEQ ID NO:4 able to bind an epitope of ERBB2 receptor protein in the context of the HLA-A2 so as to recapitulate a TCR capable exhibiting  affinity for an HLA-A2/ KIFGSLAFL (SEQ ID NO:9) complex.
Therefore, the specification does not describe the claimed fragments of the nucleotides of SEQ ID NOS 1 and 3 in such full, clear, concise and exact terms so as to indicate that Applicant has possession of these fragments at the time of filing the present application.  Thus, the written description requirement has not been satisfied.
Conclusion
Claims 6-14 and 19-24 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633